Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.    This Office Action is in response to a communication filed on 10/06/2020.
2.    Claims 1-20 are pending.
Priority
3.	Applicant claims a ROK provisional priority of 10/18/2018; it is considered.
Information Disclosure Statements (IDSs)
4.	Applicant files two IDSs on 10/17/2019, and 10/06/2020; they are considered.
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5.	Claims 1-7, and 14-15 are rejected under 35 U.S.C. 103 as obvious over Lee et al. (US Pub. 20190381667 A1) (hereinafter ”Lee”), in view of Lossov et al., (EP3142085B1) (hereinafter “Lossov”), and in view of Stiernagle (US Pub. 20170322561 A1).
A. Per independent claim 1: Lee discloses a robot to accommodate articles (see Lee Fig.3), the robot comprising:
a moving part to move the robot 70 (e.g., a robot 70 having a moving wheel, see Lee claim 1):
an obstacle sensor on the robot to sense an object located outside of the robot (see Lee para. [0029] “The lower module 10 may be provided therein with a wheel, a wheel motor, a light detection and ranging (LiDar) sensor, and a battery (not illustrated) for traveling, and parts such as the wheel 13, the wheel motor, the (LiDar) sensor,”) ; 
a storage bin located in the robot to receive articles from outside of the robot (see Lee para. [0035] “ In addition, the body part 30 further includes a garbage insertion part (or slot) 33 to insert garbage and a trash can assembly (or bin) 34 (see FIG. 3) to store the garbage inserted through the garbage insertion part 33. The garbage insertion part 33 serves as an entrance for moving garbage into the trash can assembly 34 disposed inside the body part 30. 
storage bin sensors disposed outside the storage bin, the storage bin sensors arranged to sense the articles received in the storage bin (e.g., using sensors to see stacking levels L0, L1, or L2, see Lee para. [0100] “This is necessary to generate a signal for empting the garbage storage part 341, when garbage is filled to some degree in the garbage storage part 341.”), the storage bin sensors being arranged at a non-parallel angle relative to a side surface of the storage bin (see Lossov’085, “As an alternative for identifying an oversized parcel there are measuring sensors installed into every corner of the parcel container that identify the oversized parcel when the parcel cuts the ray from the measuring sensor. Another alternative solution uses, instead of two measuring sensors, mirrors placed at a specific relevant angle sending the ray from one measuring sensor to another.”); and
a controller (see LEE para. [0054],[0058]) to:
move the robot by controlling the obstacle sensor and the moving part (SEE Lee para [0041]).
Lee does not disclose a feature of determine whether to replace the storage bin or remove the articles from the storage bin according to a loading height of the articles in the storage bin sensed by the storage bin sensors.
However, Lossov suggests that idea (see Lossov, “As an alternative for identifying an oversized parcel there are measuring sensors installed into every corner of the parcel container that identify the oversized parcel when the parcel cuts the ray from the measuring sensor. Another alternative solution uses, instead of two measuring sensors, mirrors placed at a specific relevant angle sending the ray from one measuring sensor to another.”) and Stiernagle also discusses about “above the height” comparing to a storage bin height, see Stiernagle para. [0056], and para.[0058] “In an example, one or more of the electromechanical sensor detection functions 650 may be performed to verify human or manual activities with the robotic system, such as in response to a human operator loading a product into a storage bin and placing the storage bin in an operator loading drawer of the robotic inventory dispensary. The sensors (e.g., a computer vision sensor) may evaluate whether any product has been loaded into the storage bins incorrectly, and perform a test to verify that the dimensions of the respective products do not stick up above the height of a respective storage bin. If the verification does not occur (e.g., an error condition is detected, the robotic system may not allow the human operator to proceed with further loading of the bins (or moving onto the next step of robotic operations) until the error condition is corrected. The sensors may also evaluate other aspects of the storage bins during bin loading and like human or manual activities, such as the use of the computer vision sensor to detect warped bins, bins missing a barcode or an identifier sticker, broken bins, broken products, missing or dislodged products, and the like.” .
Lee mentions different height levels using sensors, see also Lee para. [0122] “According to the present embodiment, for example, the second sensing members 363 and 373 may be mounted at the height corresponding to 50% of the height of the upper most end of the garbage storage part 341. This is necessary to determine a situation that a large foreign substance is caught and sensed at an upper space of the garbage storage part 341 in the state that the garbage is not filled in the lower space of the garbage storage part 341.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Lee with Lossov and with Stiernagle to using computer vision sensor to detect a height of a product inside a storage bin. This is necessary to determine a situation that a large foreign substance is caught and sensed at an upper space of the garbage storage part 341 in the state that the garbage is not filled in the lower space of the garbage storage part 341.”
B. Per claims 2, and 14:  The rationales and references for a rejection of claim 1 are incorporated. 
	Lee uses signal transmitters couple to sensors (see Lee para. [00997]-[0098]). It has been well-known that sensor signals can go through some storage bin material (e.g., transparent/clear plastics, carton boxes, glasses using ultrasonic sensors).
It has been known to use a storage bin, wherein a transmittance portion/wall is transparent for manually/visible-light checking, and a remainder of this surface is opaque/not clear/non-transparent) because a user only interests to check stacking levels inside a storage bin – this is why he/she uses a transparent wall.
C. Per claim 3:  The rationales and reference for a rejection of claim 2 are incorporated.
	Lee uses sensors to monitor articles inside a storage object (see Lee, para. [0122]).
It has been well-known that a portable sensor can be placed on an object at a certain angle in a range of 20 degrees to 30 degrees relative to the side surface see MPEP 2144.04 Legal Precedent as Source of Supporting Rationale [R-10.2019]: Rearrangement of Parts. (e.g., Applicant merely arranges certain sensors in order to check different height positions of objects inside a storage bin. Precedent case laws for rearrange sensors for monitoring at different height levels are used for obvious rejections since the results are expected (a range of 20 degrees to 30 degrees relative to the side surface).
D. Per claim 4:  The rationales and references for a rejection of claim 1 are incorporated. 
Applicant claims a bin having  the transmittance part is transparent/clear and a remainder
 of the side surface is opaque/not clear.
Lee also uses infrared light or a laser for sensing/monitoring (see Lee para. [0097]).
E. Per claims 5, and 15:  The rationales and references for a rejection of claim 1 are incorporated.
Lee places certain sensors at different locations.
	Applicant claims a robot comprising a storage bin engagement part recessed in the robot to receive the storage bin in the robot, the storage bin engagement part having a base surface to support the storage bin (see Lee, FIG. 3 and para. [0035]),
wherein the storage bin sensors (see Lee, claim 14) include:
a first storage bin sensor located at a first height (i.e., using “sensors” see Lee, claim 14)  in a direction normal to the base surface; and
a second storage bin sensor located at a second height (i.e., using “sensors” see Lee, claim 14) in the direction normal to the base surface, the first height being greater than the second height, and
wherein the controller is further configured to, after the storage bin is received in
the storage bin engagement part, determine a loaded state of the articles received in the storage bin using signals sensed by the first storage bin sensor and the second storage bin sensor (i.e., checking sensing result(s) from different sensors).
	Besides limitations are already disclosed in claim 1 by Lee; Stiernagle uses a height of an object/article to determine “a load state” (i.e., ”whether any product has been loaded into the storage bins incorrectly, and perform a test to verify that the dimensions of the respective products do not stick up above the height of a respective storage bin “see Stiernagle, para. [0058]).
F. Per claim 6:  The rationales and references for a rejection of claim 5 are incorporated. 
	Applicant claims that robot has two more sensors: a third sensor, and a fourth sensor to check height levels of targets; according to legal precedent about “Duplication of Parts” this claimed limitation is obvious  (see MPEP. 2144.03   Reliance on Common Knowledge in the Art or "Well Known" Prior Art )
	Lee also uses sensors to check height/amount levels of targets inside a bin/container (see Lee, para. [0097]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Lee, Lossov, and Stiernagle with legal precedent to determine a loaded state (i.e., sensing a loading height/amount/level of a storage bin) to empty a storage bin in order to smoothly continuing that robot’s mission.
G. Per claim 7:  The rationales and references for a rejection of claim 5 are incorporated. 
Applicant claims:
a third storage bin sensor located opposite the first storage bin sensor at a third height in the direction normal/parallel to the base surface; and a fourth storage bin sensor located opposite the second storage bin sensor at a fourth height in the direction normal/parallel to the base surface, and
wherein the third height is less than the first height and greater than the second height, and
wherein the fourth height is less than the second height.
	Applicant claims that robot has four sensors placing at different locations of a bin/container. According to legal precedent on “Duplication of Parts” this claimed limitation is obvious  (see MPEP 2144.03   Reliance on Common Knowledge in the Art or "Well Known" Prior Art ).  
In addition, a  third height is less than a first height and greater than the second height, and wherein the fourth height is less than the second height.
	Since sensors are placed at different distances (heights) in a storage bin; it has been obvious that different placements of parts could be made (with available sensors) to practice what applicant claims.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Lee, Lossov , and Stiernagle with legal precedent to arrange sensors to check different height levels of objects for a predictable result: checking a height level of a storage bin.
6.	Claims 8-10, and 16-18 are rejected under 35 U.S.C. 103 as obvious over Lee in view of Lossov in view of Stiernagle, and in view of Choi (US Pub 20190224852 A1).
A. Per claims 8, and 16: The rationales and references for a rejection of claim 1 are incorporated. 
Lee, Lossov, and Stiernagle do not expressly disclose:
periodically determine and store a loading amount of the articles received in the storage bin using signals sensed by the storage bin sensors; and
determine whether to replace the storage bin or remove the articles from the storage bin according to a variation in the loading amount of the articles received in the storage bin.
However, these are merely familiar features for automatically determining, and updating, a robot status; Choi teaches these features (i.e., “The automatic control technology denotes technology where a machine feeds back a measurement value, obtained by inspecting a machine state, to a control device to automatically control an operation of the machine. Therefore, control may be performed without manipulation by a user, and control may be automatically performed so that a desired control target reaches a desired range.” see Choi, para. [0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Lee, Lossov, and Stiernagle with Choi’s suggestion to automatically perform a robot’s task by periodically checking a storage bin status in order to updating current status, and smoothly operating a cleaning mission.
B. Per claims 9, and 17: The rationales and references for rejections of claim 8 are incorporated. 
	Applicant claims a familiar feature: a loading amount can be based on different loading height of objects; i.e., if article heights are changed, the sum of articles’ weight would be changed along to fit a fixed volume of a storage bin.
C. Per claims 10, and 18: The rationales and references for rejections of claim 1 are incorporated. 
	Applicant claims a familiar feature: automatically updating current statuses: a robot storing a map to move (a familiar feature of a moving robot or a cleaning robot). The examiner respectfully submits that an automatic feature of periodically checking a storage bin status of above rejected claim 8/16 would read-on these claimed limitations.
Applicant claims that a robot uses stored position information of a space in which the robot moves and height variation information of the received articles generated at each position at which the robot moves in the space (i.e., a robot has an ability to store information/data/map),
wherein the controller is further configured to generate a moving path of the robot (e.g., as a default, returning to a docking station to empty a storage bin) based on the loading height of the articles received in the storage bin and the height variation information of the received articles for each position stored in the map storage.
	The examiner respectfully submits that this claim has no inventive concept because a robot has been equipped with claimed abilities.
7.	Claims 11, and 19 are rejected under 35 U.S.C. 103 as obvious over Lee in view of Lossov in view of Stiernagle, in view of Choi, and in view of Sequeira et al (US Pat. 10304237 B2) (hereinafter: “Sequeira”). 
The rationales and references for a rejection of claim 10 are incorporated. 
	Applicant claims a familiar feature: a robot moves to a nearest position as pre-planned to empty a storage bin.
	Lee, Lossov, Choi, and Stiernagle do not disclose a robot, wherein the controller is further configured to, when the controller determines that the storage bin is ready to be replaced using the loading height of the articles received in the storage bin, generate the moving path to cause the robot to move to a nearest position (e.g., to a nearest station) among storage bin replacement positions stored in the map storage.
	However, Sequeira discloses a similar concept (see Sequeira, claim 1): moving to a nearest charging/maintenance station – since a nearest location is already planned, economically/efficiently a robot would go that way, when receiving a specific signal from a controller for a maintenance/charging/docking.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Lee, Lossov, Stiernagle, and Choi with Sequeira; a motivation is included a specific location near-by to guarantee a continuous performance of a robot according to its mission.
8.	Claims 12, and 20 are rejected under 35 U.S.C. 103 as obvious over Lee in view of Lossov in view of Stiernagle , in view of Choi, in view of Sequeira, and in view of Ficca Riccardo (WO 2018007065 A1) (hereinafter: “Riccardo”).
The rationales and references for rejections of claim 11 are incorporated. 
Lee, Lossov, Choi, Sequira and Stiernagle do not expressly disclose a communicator configured to transmit and receive information to and from one or more other robots (within a range),
wherein the communicator is configured to transmit a message requesting movement of at least one of the one or more other robots located in adjacent positions to a current position of the robot; however, Riccardo teaches that claimed feature (see Riccardo, “In addition, the first signal or a subsequent signal may comprise authorization data to authorize the vehicle parking assistance apparatus to move the one or more autonomous vehicles. It will be appreciated that various authorization methods may be provided to allow movement of autonomous vehicles.” And “The authentication data may provide authentication of the subject vehicle 10 to communicate with or to the autonomous vehicles 12, 14, 16, 18, and may provide authorization for the subject vehicle 10 or a user of the subject vehicle 10 to instruct autonomous vehicles 12, 14, 16, 18 within a first range of the subject vehicle 10 to move autonomously.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Lee, Lossov, Stiernagle, and Choi with Ricardo in automatically exchanging updated communications remotely in order to avoid obstructions on a robot path.
9.	Claim 13 is rejected under 35 U.S.C. 103 as obvious over Lee in view of Lossov in view of Stiernagle, and in view of Heath et al., (US Pub 20180282079 A1) (herein after “Heath”).
The rationales and references for rejections of claim 1are incorporated. 
	In addition, applicant claims a step of:
“determining and storing, by the controller, a loading volume of the articles received in the storage bin according to the loading height of the articles received in the storage bin”.
 	Lee, Lossov, and Stiernagle do not disclose about a volume or a size of an object; however,  Heath discloses about a step of checking a size/volume of an article in a container (see Heath, claim 22 and claim 24); and
a step of generating a moving path is performed to empty/making available a storage bin for a mission would be obvious in order to continue the mission when every components of a robot is ready (a moving path is normally a path coming back to a docking station by default/preset).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Lee, Lossov ,Stiernagle with Heath to check a size/volume of an article in order to compare to a bin/container to make sure an object fits well in a bin/container.
Conclusion
10.	Claims 1-20 are rejected.  
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cuong H Nguyen whose telephone number is (571)272-6759 (email: cuong.nguyen@uspto.gov). The examiner can normally be reached on M - F: 9:00AM- 5:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000. 
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662